DETAILED ACTION
This first non-final action is in response to applicant’s filing on 02/23/2021.  Claims 1-8 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received in parent application no. 11/343,061. 
Drawings
The drawings filed on 02/23/2021 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.
 Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 2 recites “in response to receive the indication” which should be corrected as “in response to  receiving the indication”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “at least two secure modes including a first secure mode and a second non-secure mode…” in lines 5-6 which is unclear and indefinite because the language “a second non-secure mode” is contradictory to being included as a “secure mode”.  Additionally in lines 9-10, Claim 5 recites “whether the processor is operating in the first non-secure mode, the second non-secure mode, the first secure mode, or the second non-secure mode” which is confusing as to which “second non-secure mode” is being referred to.
Claim 6 recites the limitation "the second secure mode" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for incorporating the indefiniteness of Claim 6 from which they depend. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 10,949,571 B2
Claims 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 2, 4, and 5 of parent U.S. Patent No. 10,949,571 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 6-8 are to be found in parent patent claims 1, 2, 4, and 5.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1, 2, 4, and 5 of the patent is in effect a “species” of the “generic” invention of the instant application claims 6-8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.
Claims Comparison Table
Instant Application:
17/182,393
U.S. Patent No. 10,949,571 B2
(common inventive entity and assignee)
Claim 6:
A electronic system comprising: a processor having:
at least two non-secure modes including a first non-secure mode and a second non-secure mode; at least two secure modes including a first secure mode and a second non-secure mode; and an intermediate mode;
a storage element operable to store security information, the security information having a value indicating whether the processor is operating in the first non-secure mode, the second non-secure mode, the first secure mode, or the second non-secure mode;
wherein the electronic system is configured to indicate a security violation in response to determining that the processor attempts to switch from operating in the second non-secure mode to operating in either one of the intermediate mode, the first secure mode, or the second secure mode without first transitioning to the first non-secure mode.
Claim 1:
A system comprising:
a processor operable in one of a plurality of modes, the plurality of modes including a first secure mode, a second secure mode, a first non-secure mode, a second non-secure mode, and an intermediate mode between the first secure mode and the first non-secure mode;
a register comprising a security bit, wherein a value of the security bit determines whether the processor is operating in the first secure mode, the second secure mode, the first non-secure mode, or the second non-secure mode; and
monitoring logic operable to cause the system to perform a protective action in response to determining an occurrence of a security violation, the security violation being a determination that the processor attempts to switch from operating in the second non-secure mode to operating in either one of the intermediate mode, the first secure mode, or the second secure mode without transitioning to the first non-secure mode.
Claim 7:
The electronic system of claim 6, wherein the storage element is a register.
Claim 1:
… a register comprising a security bit
Claim 8:
The electronic system of claim 6, comprising a power reset controller operable to cause a power reset of the electronic system in response to receive the indication of the security violation.
Claim 2:
The system of claim 1, wherein: the first secure mode and the second secure mode are assigned different privilege levels and the privilege level of the first secure mode is higher than the privilege level of the second secure mode; and the first non-secure mode and the non-second secure mode are assigned different privilege levels and the privilege level of the first non-secure mode is higher than the privilege level of the second non-secure mode.

Claim 4:
The system of claim 2, wherein the protective action is a power reset of the system.

Claim 5:
The system of claim 4, comprising a power reset controller, wherein the monitoring logic is operable to, in response to determining an occurrence of the security violation, provide a security violation signal to the power reset controller, and wherein the power reset controller is operable to, in response to receipt of the security violation signal, cause a power reset of the system.


Allowable Subject Matter
Claims 1-4 are allowed.
In interpreting independent Claim 1 in light of the specification, the Examiner finds the claimed invention to be patentably distinct over the prior art of record.  The prior art of record does not teach individually or in combination at least the features listed below as recited in applicant’s independent Claim 1:
[Claim 1] “a register comprising a security bit, wherein a value of the security bit determines whether a processing apparatus is operating in the secure mode or the non-secure mode, and wherein the adjustment of the value of the security bit causes a current mode of the processing apparatus to be switched from one of the secure mode and the non-secure mode to the other one of the secure mode and the non-secure mode in accordance with a switching sequence defined by security rules… the security violation being a determination that an attempt to adjust the value of the security bit occurs in a mode other than the intermediate mode”;
Claims 2-4 depend upon Claim 1 and are allowable by virtue of their dependencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaplan et al. (US 6282657 B1) is cited for a protection circuit that operates in a user or kernel mode where a processor is reset for a violation. 
Orion et al. (US 20040187117 A1) is cited for a processor having interrupts enabled to suspend processing of functions.
Giles et al. (US 7254720 B1) is cited for three security values in a register which control EJTAG operations and exception vectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

07.12.2022